Exhibit 10.1

 

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Second Amendment to Employment Agreement (this “Amendment”) is entered into
effective as of February 4, 2016 (the “Effective Date”) by and between Luby’s,
Inc. a Delaware corporation (together with its subsidiaries, “Luby’s”) and
Christopher J. Pappas, a resident of Houston, Texas (“Executive”). Luby’s and
Executive are sometimes referred to collectively herein as the “Parties.”

 

WHEREAS, the Parties entered into that certain Employment Agreement, dated
January 24, 2014 (the “Original Agreement”);

 

WHEREAS, the Parties entered into that certain First Amendment to Employment
Agreement, effective as of December 1, 2014 (collectively with the Original
Agreement, the “Agreement”); and

 

WHEREAS, the Parties desire to amend the Agreement to extend the term under the
Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants, and
subject to the terms and conditions herein set forth, the Parties hereby agree
as follows:

 

1)     Section 3 of the Agreement is hereby amended and replaced in its entirety
with the following:

 

Section 3. Term. Subject to the provisions for termination of employment as
provided in Section 8(a), Executive’s employment under this Agreement shall be
for a period beginning on the Effective Date and ending on August 31, 2017
(“Term”).

 

2)     Except as modified and amended in this Amendment, the Agreement shall
remain in full force and effect.

 

3)     This Amendment shall be governed by and construed in accordance with the
laws of the State of Texas.

 

4)     This Amendment may be executed in multiple counterparts, each of which
shall be deemed an original, but all of which together shall constitute on and
the same instrument.

 

[Signature Page Follows]

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of the
Effective Date.

 

 

 

LUBY’S, INC.,

 

CHRISTOPHER J. PAPPAS

                      By:  /s/ Peter Tropoli   /s/ Christopher J. Pappas    

Peter Tropoli

Chief Operating Officer 

     

 